                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                            March 30, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                   CANCELLATION NOTICE

        In light of the Court's recent order suspending jury trials until June 1, 2020, the jury trial

scheduled for May 11, 2020, at 9:30 AM, before the Honorable Lisa Margaret Smith, United

States Magistrate Judge, in the matter of Reno v. County of Putnam, et al., 16-cv-5179 (LMS),

has been cancelled.
           Case 1:20-mc-00172-CM Document 1 Filed 03/27/20 Page 1 of 2
                                                                      20MC172
                                                          District Judge Colleen McMahon

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOfUC


IN RE: CORONAVIRUS/COVlD-19 PANDEMIC ·                                M-10-468 (CM)

THIS MATTER RELATES TO: Suspension of Jury Trials                    STANDING ORDER
Until June 1, 2020 ,as a Result ofCovid-19
and the Limitation of Court Operations


       WHEREAS, the President of the United States has deelared a national emergency and the

Governor of New York has banned mass gatherings in the state, encouraged persons in the state

to remain home, and ordered the closure of non-essential businesses in response to the spread of

COVID-19;and

       WHEREAS, the current public health crisis has caused, is causing, and is expected to

continue to cause extraordinary disruption throughout this District, ineluding, but not limited to

the temporary closure of offices; the imposition of travel restrictions and discouragement of the

use of mass transpo1tation; the dislocation of many residents; and disruptions and delays in the

use ofthe mails;

       WHEREAS, the Chief Judge of this Court and the Clerk of Com1 have suspended the

calling of new jurors through at least April 27, 2020 and have ordered the entire Jury Unit to

remain at home until at least that date; and

        WHEREAS it requires a minimum of four weeks to call together a venire panel; and

        WHEREAS, the calling and processing of jurors cannot be accomplished remotely; and

        WHEREAS, in the current circumstances it is prudent to provide additional time for the

assembling of a venirc panel, especially as the demand for commencing jury trials is anticipated

to exceed normal requirements; and
           Case 1:20-mc-00172-CM Document 1 Filed 03/27/20 Page 2 of 2



       WHEREAS, judges and parties require guidance concerning the scheduling and/or

rescheduling of jury trials, both civil and criminal;

       IT IS HEREBY ORDERED, that the conduct of jury trials be and hereby is suspended

until June 1, 2020.

        Entered at New York, New York on this 27 th day of March, 2020



        IT IS SO ORDERED.




                                                          Chief Judge




                                                   2
